DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 28th 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawing and specification have overcome each and every objection set forth in the Non-Final Office Action mailed October 4th 2021.

Response to Arguments
Applicant’s arguments, see Applicants Arguments/Remarks, filled 12/21/2021 and 12/28/2021, with respect to Claims 1 and 18 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references as references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amended claims 1 and 18 have additionally been rejected by US Patent 2420344 issued to Verna.
Depended claims 2-17 and 19-20 are also rejected due to their dependencies.
Because all the new grounds of rejection are necessitated by applicant’s amendment, the instant office action has been made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication DE8230356 by Lederwarenfabriken (Here Forth “Lederwarenfabriken”) in view of US Publication US2004/0129357 by Soto (Here Forth “Soto”) and US Patent 2420344 issued to Verna (Here forth “Verna”).
Regarding claim 1, Lederwarenfabriken discloses: A storage and transportation system, comprising: an inflatable article; [Not taught: a pocket attached to an exterior of the inflatable article]; a storage and transport apparatus (3) connected to the inflatable article (1) via a connector (2), the storage and transport apparatus (Figure A, 3)  including a closed end (figure B, 5), an open end (figure B, 8) and a sidewall (figures A and B) disposed between the open end (figure B, opening 8) and the closed end (figure B, 5), [Not Taught: reversible bag with first and second positions and first and second surfaces, forming a first and second cavity; pocket that can hold the storage and transport apparatus in the first position]

    PNG
    media_image1.png
    408
    622
    media_image1.png
    Greyscale
  


    PNG
    media_image2.png
    262
    498
    media_image2.png
    Greyscale

Fig B
But Lederwarenfabriken does not expressly disclose the bag being reversible so that the sidewall has a first surface on the interior of the side wall and a second surface on the exterior of the side wall where the first surface defines a first cavity and the second surface defines a second cavity. Soto teaches: the sidewall (Paragraph 20, single piece material forms the sidewall portion, 36 and 38) defining a first surface (18) and a second surface (continuous area on the exterior of bag 10 opposite the side wall from surface 18); a first cavity (16) formed by the first surface (18) and the closed end (40) when the storage and transportation system is disposed in a first position (figure 1, where first surface 18 is on the interior side forming first cavity 16) ; a second cavity (Figure 2, where bag body 10 is pulled inside out and second surface now in the interior of the bag) formed by the second surface (continuous area on the exterior of bag 10 opposite the side wall from surface 18) and the closed end (40) when the storage and transportation system is disposed in a second (figure 2, where second surface on the interior side forming second cavity) ; and an aperture (14, 46) defined by the open end (top end of bag that includes aperture 14, 46), the storage and transportation system transitioning from the first position to the second position (Paragraph 19, lines 1-3) by the closed end (40) and at least a portion of the inflatable article passing through the aperture (46) , thereby forming the second cavity  (Figure 2, where bag body 10 is pulled inside out and second surface now in the interior of the bag), the storage and transportation system transitioning from the second position to the first position (Paragraph 19, lines 1-3, the bag is reversible so it can be converted back from second to first position) by the closed end (40) and at least a portion of the inflatable article passing through the aperture (46), thereby forming the first cavity (16).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken and Soto before them, when the application was filed, to have modified the bag of Lederwarenfabriken to have the storage bag being reversible so the bag can form a second cavity so that the bag can be reversed , as taught by Soto, in case the exterior or the bag and inflatable article become dirty, a clean exterior can advantageously be provided for the bag that can then be placed on any surface without dirtying the surface.
But Lederwarenfabriken, as modified, does not expressly disclose a pocket attached to the inflatable article that can store the bag. Verna teacher:  a pocket attached to an exterior (Fig 7, a pocket 16 is attached to the article 10 and can hold items such as a pillow 18 or act as a pocket that can fit anything that is smaller than it, including a bag) of the inflatable article; wherein the pocket is configured to hold therein the storage and transport apparatus when the storage and transport apparatus is in the first position (Fig 7, the bag can fit into any pocket 16 that is bigger than it. The position of the bag can be in any orientation as long as the bag is smaller than the pocket 16).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, and Verna before them, when the application was filed, to have modified the bag of Lederwarenfabriken and Soto to have a pocket attached to the outer surface of the article , as taught by Verna, to advantageously allow the user to store the transport bag while the article is in use so it doesn’t get in the way.
Regarding claim 2, Lederwarenfabriken does not expressly disclose the storage bag being reversible and able to form a second cavity. Soto further teaches: wherein the connector and at least a portion of the inflatable article are disposed within the second cavity (Figure 2, where bag body 10 is pulled inside out and second surface now in the interior of the bag) when the storage and transportation system is disposed in the second position   (Paragraph 19, lines 1-3, when bag is turned inside out).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto and Verna before them, when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to have the storage bag being reversible so the bag can form a second cavity so that the bag can be reversed and the connector and a portion of the inflatable article care disposed in the second cavity , as taught by Soto, so the inflatable article can be placed in a different cavity incase the surface of the first cavity is dirty.
Regarding claim 3, Lederwarenfabriken does not expressly disclose the storage bag having a sidewall where the first and second surfaces are in opposite sides of the sidewall. Soto further teaches: wherein the first and second surfaces (first surface 18; and second surface is the continuous area on the exterior of bag 10 opposite the side wall from surface 18) are disposed on substantially opposite sides of the sidewall (Paragraph 20, single piece material forms the sidewall portion; First surface is the exterior of sidewall and second surface is the interior of sidewall).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto and Verna before them, when the application was filed, to have modified the bag of Lederwarenfabriken, Soto and Verna to have the storage bag being reversible  with a first and second surface on the sidewall so the bag can form a second cavity such that the bag can be reversed , as taught by Soto, so the inflatable article can be placed in a different cavity incase the surface of the first cavity is dirty.
Regarding claim 4, Lederwarenfabriken discloses: wherein the storage and transport apparatus includes a constriction system (10, can be opened and closed by pulled on the zipper even if the bag needs to be zipped inside out) for reducing a size of the aperture (8).
But Lederwarenfabriken does not expressly disclose a reversible bag on at least one of the first and second position. Soto teaches: when the storage and transportation system is disposed in at least one of the first position (figure 1, where first surface 18 is on the interior side forming first cavity 16) and the second position (Paragraph 19, lines 1-3, when bag is turned inside out).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto and Verna before them, when the application was filed, to have modified the bag of Lederwarenfabriken, Soto and Verna to have the storage bag being reversible with a first and second surface on the sidewall so the bag can form a second cavity and have a constriction system at the open end of the cavities , as taught by Soto, so that the apertures at opening end of the cavities will be advantageously reduced and sealed, preventing the inflatable article from coming out of the bag.
Regarding claim 5, Lederwarenfabriken further discloses: wherein the inflatable article (1) is an inflatable mattress (paragraph 11).
Regarding claim 8, Lederwarenfabriken further discloses: wherein the connector (2) releasably attaches (zipper 2a and 2b) the storage and transport apparatus to the inflatable article (1).
Regarding claim 9, Lederwarenfabriken further discloses: wherein the storage and transport apparatus includes a carrying handle (figure A).
Regarding claim 12, Lederwarenfabriken, as modified, does not expressly disclose a constriction system that includes a zipper. Soto further teaches: wherein the constriction system includes a zipper (Paragraph 21, line 6).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto and Verna before them, when the application was filed, to have modified the bag of Lederwarenfabriken, Soto and Verna to include a zipper as part of the constriction system , as taught by Soto, for releasable opening and closing of the opening (Paragraph 21, lines 4-5).
Regarding claim 13, Lederwarenfabriken, as modified does not expressly disclose a hook and loop panel for the constriction system. Soto teaches: The storage and transportation system of claim 4, wherein the constriction system includes a hook panel and a corresponding loop panel (Paragraph 21, line 7, Velcro).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto and Verna before them, when the application was filed, to have modified the bag of Lederwarenfabriken, Soto and Verna to include a hook panel and corresponding loop panel as part of the constriction system, as taught by Soto, for releasable opening and closing of the opening (Paragraph 21, lines 4-5).
Regarding claim 18, Lederwarenfabriken discloses: A method for reconfiguring a storage and transportation system, comprising: providing an inflatable article (1); [Not Taught: a pocket attached to an exterior of the inflatable article]; a storage and transport apparatus connected to the inflatable article (1) via a connector (2), the storage and transport apparatus (3) including a closed end (5), an open end (8 or 9) and a sidewall disposed between the open end and the closed end (figure A). [Not Taught: reversible bag with first and second positions and first and second surfaces, forming a first and second cavity; pocket that can hold the storage and transport apparatus in the first position]
But Lederwarenfabriken fails to disclose a reversible storage bag such that the sidewalls form a first and second surface on opposite sides of the side wall and therefore can form a first and second cavity in which the inflatable article can be placed. Soto teaches: the sidewall (Paragraph 20, single piece material forms the sidewall portion) defining a first surface (18) and a second surface (continuous area on the exterior of bag 10 opposite the side wall from surface 18), the open end defining an aperture (14, 46); defining a first cavity (16) as being formed by the first surface  (18) and closed end (40) when the storage and transportation system is disposed in a first position (figure 1, where first surface 18 is on the interior side forming first cavity 16); defining a second cavity (Paragraph 19, lines 1-3, when bag is turned inside out and second surface is in the interior of bag) as being formed by the second surface (continuous area bag 10 opposite the side wall from surface 18) and closed end (40) when the storage and transportation system is disposed in a second position (figure 2, where second surface is on the interior side forming second cavity); and transitioning the storage and transportation system from the first position to the second (Paragraph 19, lines 1-3, bag is reversible and second surface can be moved to the interior of bag while first surface moves to the exterior of bag forming second cavity) by passing the closed end (40) and at least a portion of the inflatable article through the aperture (46), thereby forming the second cavity (Figure 2, where bag body 10 is pulled inside out and second surface now in the interior of the bag), and transitioning the storage and transportation system from the second position to the first position (Paragraph 19, lines 1-3, bag is reversible and first surface can be moved to the interior of bag while second surface moves to the exterior of bag forming first cavity ) by passing the closed end (40) and at least a portion of the inflatable article through the aperture (14), thereby forming the first cavity (16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lederwarenfabriken to incorporate the teachings of Soto to have the storage bag being reversible  with a first and second surface on the sidewall so the bag can form a second cavity such that the bag can be reversed in case the exterior or the bag and inflatable article become dirty, thereby providing a clean exterior for the bag that can then be placed on any surface without dirtying the surface.
But Lederwarenfabriken, as modified, does not expressly disclose a pocket attached to the inflatable article that can store the bag. Verna teaches:  a pocket attached to an exterior (Fig 7, a pocket 16 is attached to the article 10 and can hold items such as a pillow 18 or act as a pocket that can fit anything that is smaller than it, including a bag) of the inflatable article; wherein the pocket is configured to hold therein the storage and transport apparatus when the storage and transport apparatus is in the first position (Fig 7, the bag can fit into any pocket 16 that is bigger than it. The position of the bag can be in any orientation as long as the bag is smaller than the pocket 16).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, and Verna before them, when the application was filed, to have modified the bag of Lederwarenfabriken and Soto to have a pocket attached to the outer surface of the article , as taught by Verna, to advantageously allow the user to store the transport bag while the article is in use so it doesn’t get in the way.
Regarding claim 19, Lederwarenfabriken, as modified, does not expressly disclose a reversible storage bag such that the inflatable article can be stored in either the first or second cavities. Soto teaches: The method of claim 18, wherein the connector and at least a portion of the inflatable article are disposed within the second cavity (Paragraph 19, lines 1-3, when bag is turned inside out and second surface is in the interior of bag) when the storage and transportation system is disposed in the second position (Paragraph 19, lines 1-3, bag is reversible and second surface can be moved to the interior of bag while first surface moves to the exterior of bag forming second cavity), and wherein the first and second surfaces (18, continuous area on the exterior of bag 10 opposite the side wall from surface 18) are disposed on substantially opposite sides of the sidewall.
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto and Verna, when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to have the storage bag being reversible  with a first and second surface on the sidewall so the bag can form a second cavity, as taught by Soto, such that the bag can be reversed in case the exterior or the bag and inflatable article become dirty, thereby providing a clean exterior for the bag that can then be placed on any surface without dirtying the surface.
Regarding claim 20, Lederwarenfabriken discloses: wherein the storage and transport apparatus includes a constriction system (2) for reducing a size of the aperture (8 or 9) 
But Lederwarenfabriken, as modified, does not expressly disclose when the storage and transportation system is disposed in at least one of the first position and the second position. Soto teaches: when the storage and transportation system is disposed in at least one of the first position (figure 1, where first surface 18 is on the interior side forming first cavity 16) and the second position (figure 2, where second surface is on the interior side forming second cavity).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, and Verna, when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to have the storage bag being reversible with a first and second surface on the sidewall so the bag can form a second cavity and have a constriction system at the open end of the cavities, as taught by Soto, so that the apertures at opening end of the cavities will reduced and sealed, preventing the inflatable article from coming out of the bag.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken, Soto and Verna in further in view of International Publication CN2696410 by McCarthy (Here forth “McCarthy”).
Regarding claim 6, Lederwarenfabriken, as modified, does not expressly disclose a mattress with lateral wings disposed on a lateral side of the inflatable mattress. McCarthy teaches: The storage and transportation system of claim 5, wherein the inflatable mattress (Furniture 100 can be sat or laid upon and can therefore be considered a mattress) includes one or more lateral wings (9, 10), each lateral wing being disposed on a lateral side of the inflatable mattress (Furniture 100).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, Verna, and McCarthy when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to have lateral wings disposed on the lateral sides of the mattress, as taught by McCarthy, to prevent user from falling off the mattress at the ends which are protected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken, Soto and Verna in further in view of International Publication DE102009014131 by Siebenlist (Here forth “Siebenlist”).
Regarding claim 7, Lederwarenfabriken, as modified does not expressly disclose a connector that permanently attaches the storage bag to the inflatable article. Siebenlist teaches: The storage and transportation system of claim 1, wherein the connector permanently (Figure 3, 41, tightly sewn-in fasting tape) attaches the storage and transport apparatus to the inflatable article.
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, Verna, and Siebenlist when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to permanently attached the storage bag to the inflatable article, as taught by Siebenlist, so that the two do not get separated and the inflatable article get lost.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken, Soto and Verna in further in view of US Publication 20170119116 by Bradley (Here forth “Bradley”).
Regarding claim 10, Lederwarenfabriken, as modified, does not expressly disclose wherein at least one of the first surface and the second surface (surface is a continuous area between the closed end and opened end) includes instructional indicia (916) for apprising a user of storage and transportation system operations.
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, Verna, and Bradley when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to have instructional indicia on the first or second surface, as taught by Bradley, to provide the user instructions on how to remove and replace the inflatable article in the storage bag.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken, Soto and Verna in further in view of US Publication 20120267017 by Sloan (Here forth “Sloan”).
Regarding claim 11, Lederwarenfabriken does not expressly disclose a constriction system that includes a drawstring and a biased actuator. Sloan teaches: The storage and transportation system of claim 4, wherein the constriction system includes a drawstring (6) and a biased mechanical actuator (14).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, Verna, and Sloan when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to include a drawstring and biased mechanical actuator as part of the constriction system, as taught by Sloan, for releasable opening and closing of the opening.

Claim 14  rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken, Soto and Verna in further in view of US Patent 6,092,574 by Krulik (Here forth “Krulik”).
Regarding claim 14, Lederwarenfabriken, as modified, does not disclose a constriction system including mechanical clasp. Krulik teaches: The storage and transportation system of claim 4, wherein the constriction system includes a mechanical clasp (Figure 4, 24 and 45).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, Verna, and Krulik when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to include a mechanical clasp as part of the constriction system, as taught by Krulik, for releasable opening and closing of the opening.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lederwarenfabriken, Soto and Verna in further in view of US Publication 20090114690 by Landay (Here forth “Landay”).
Regarding claim 15, Lederwarenfabriken does not expressly disclose the constriction system being a buckle. Landay teaches: wherein the constriction system includes a buckle (paragraph 71, line 10).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, Verna, and Landay when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to include a buckle as part of the constriction system, as taught by Landay, for releasable opening and closing of the opening.
Regarding claim 16, Lederwarenfabriken, as modified, does not expressly disclose the constriction system being mutually attractive permanent magnets. Landay teaches: The storage and transportation system of claim 4, wherein the constriction system includes mutually attractive permanent magnets (paragraph 71, line 10).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, Verna, and Landay when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to include mutually attractive permanent magnets as part of the constriction system, as taught by Landay, for releasable opening and closing of the opening.
Regarding claim 17, Lederwarenfabriken, as modified, does not expressly disclose the constriction system being tie strings. Landay teaches:  wherein the constriction system includes one or more tie strings (paragraph 71, line 11).
It would have been obvious to a person having ordinary skill in the art having the teachings of Lederwarenfabriken, Soto, Verna, and Landay when the application was filed, to have modified the bag of Lederwarenfabriken, Soto, and Verna to include tie strings as part of the constriction system, as taught by Landay, for releasable opening and closing of the opening.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733